Title: David Knight to Thomas Jefferson, 23 July 1817
From: Knight, David
To: Jefferson, Thomas


          
            sir,
            Lynchburg
July 23d 1817
          
          I was applied to some 10 or 12 Days ago by Mr Joell Yancey to do some brick work for you in the neighbourhood of Charlottesville & in 3 or 4 Days thereafter I started to see you but unfortunately my horse was taken sick on the way & not being able to get another on the road was compelled to return I should have made a second start before this but have a very large kiln of brick which I am compeled to burn amediately I have just put fire to it & as soon as it is finishd I will come down to see you unless some unfore seen occurrence  should take place to prevent me I am anxious to do your work & for fear that something might take place to prevent me from going down I shall be glad if you will write to me as soon as you receive this & let me know if we should agree at what time you will want me to commence I have to I can begin at any time you please as I have a partner here who can go on with the work that I have undertaken in this place
          
            Respectfully yrs &c
            David Knight
          
        